Citation Nr: 0402079	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a rating in excess of 10 percent for service-
connected bursitis of the right hip.

Entitlement to a rating in excess of 10 percent for service-
connected hemorrhoids with persistent secondary bleeding due 
to anal fissure, and with secondary anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision denied claims for a 
rating in excess of 10 percent for service-connected bursitis 
of the right hip, and a rating in excess of 10 percent for 
service-connected chronic, moderate internal and external 
hemorrhoids with persistent secondary bleeding due to anal 
fissure, and with secondary anemia.  The claimant appeared 
with his representative and offered testimony and additional 
evidence in support of his claim at a hearing in June 2003 
before the undersigned traveling Veterans Law Judge of the 
Board of Veterans' Appeals. 

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action.


REMAND

The case must be Remanded for another VA examination of the 
claimant's service-connected right hip bursitis and 
hemorrhoids because the VA examination conducted in February 
2002 failed to provide necessary information and evidence 
concerning those service-connected disabilities.  Following 
his hearing before the undersigned traveling Veterans Law 
Judge of the Board of Veterans' Appeals, the claimant  
submitted additional medical evidence from Adult 
Gastroenterology Associates with a waiver of initial RO 
review of that evidence.

It is asserted that on VA examination in February 2002, the 
examining orthopedist manipulated the claimant's right leg 
beyond his pain tolerance limit in order to obtain the degree 
of flexion he reported, and that his normal range of right 
hip motion is far less than that indicated in the examination 
report.  The Court has held that the Board must determine 
whether there is evidence of weakened movement, excess 
fatigability, incoordination, or functional loss due to pain 
on use or flare-ups when the joint in question is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  The claimant contends that 
another VA orthopedic examination is warranted which takes 
into consideration the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the decision of the Court in DeLuca, 8 Vet. App. at 
206-07.  

The claimant also faults the February 2002 VA fee basis 
examination for his service-connected hemorrhoid condition, 
asserting that the examiner who conducted that examination 
failed to review his complete medical records, which would 
have shown the presence of an anal fissure, and that he 
performed only a digital examination rather that a 
sigmoidoscopy or colonoscopy, which would have disclosed an 
anal fissure which has in the past been treated aggressively.  
It is alleged that treatment records from Dr. Bazih show that 
his hemorrhoid pain has increased significantly and that the 
only option is surgery.  In addition to an anal fissure, the 
claimant has related that he has anemia which is secondary to 
his service-connected hemorrhoid condition with anal 
fissures.  

The record further shows that the RO has failed to obtain the 
complete private treatment records of the claimant from Dr. 
Terence E. Grewe, D.O., 3316 E. 21st Street, Tulsa, Oklahoma; 
as well as the complete treatment records of the claimant 
from Dr. Steven Lee, M.D., 1866 East 15th Street, Tulsa, 
Oklahoma, during the period from 1979 to 2001; or the 
complete treatment records of the claimant from Dr. Jafar-
Bazih, 1919 East Wheeling, Suite 504, Tulsa, Oklahoma, during 
the period from October 2000 to November 2001.

The appellant and his representative are hereby notified that 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

Based upon the foregoing, the case is Remanded for the 
following actions.

1.  Ask the veteran to identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers from whom he has received 
treatment for his service-connected right 
hip disorder or his service-connected 
hemorrhoid disorder.  With any necessary 
authorization from the veteran, attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
obtain copies of all clinical records not 
previously submitted pertaining to 
treatment of the veteran in the 
possession of Dr. Terence E. Grewe, D.O., 
3316 E. 21st Street, Tulsa, Oklahoma; 
from Adult Gastroenterology Associates 
(Dr. Gary L. Hills, M.D.), during the 
period from June 2003 to the present; 
and; as well as the complete treatment 
records of the claimant from Dr. Steven 
Lee, M.D., 1866 East 15th Street, Tulsa, 
Oklahoma, during the period from 1979 to 
the present; and the complete treatment 
records of the claimant from Dr. Jafar-
Bazih, 1919 East Wheeling, Suite 504, 
Tulsa, Oklahoma, during the period from 
October 2000 to the present.  

2.  When the above-requested actions have 
been completed, schedule another VA 
examination of the claimant, with X-rays, 
by a qualified orthopedic examiner who 
has first reviewed the veteran's claims 
folder in it's entirety, to determine the 
current severity and disabling 
manifestations of his service-connected 
bursitis of the right hip, including a 
determination as to whether there is 
evidence of weakened movement, excess 
fatigability, incoordination, or 
functional loss due to pain on use or 
flare-ups when the right hip joint is 
used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Obtain another VA 
examination of the claimant by a 
qualified proctologist or 
gastroenterologist to determine whether 
the claimant's service-connected chronic 
hemorrhoids, internal and external, are 
currently manifested by persistent 
bleeding and with secondary anemia, or 
with fissures, or are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences.  All necessary laboratory 
tests and diagnostic procedures must be 
conducted and the findings reported in 
accordance with the applicable criteria 
set forth in VA's Schedule for Rating 
Disabilities.  

3.  Upon completion of the above-
requested actions, review the entire 
record, including any additional evidence 
or information obtained during the above-
described development, or previously 
submitted directly to the Board, and 
readjudicate the veteran's claims in 
light of the additional evidence 
obtained.

4.  Ensure that all provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claims.  

If the benefits sought on appeal remains denied, the 
appellant should be provided a Supplemental Statement of the 
Case.  That Supplemental Statement of the Case must contain 
notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

